DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 09/24/2022. Claims 19-67 have been cancelled. Claims 68-110 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro se 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
5.	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood “Distribution of additional yaw moment Mu for each wheel can use braking force Qi, or uses one of parameter form of angle deceleration” Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 68-110 are objected to because of the following informalities: Independent claims 68-110, the claims should follow the format as noted above in section (k) of paragraph 3 (Specification). In other word, the claims should be a series of step instead of a single paragraph. 
Claims 82 and 106 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on from another multiple dependent claim. See MPEP § 608.01(n).  Accordingly, Claims 82 and 106 cannot depend from any other multiple dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 69, for example, recites “the ECU includes the ECU or a chip of the ECU; the ECU or/and a chip of the ECU comprises an input/ output Interface, a microcontroller unit (MCU) or/and a related control chip, minimum peripheral circuit, the ECU or the chip of the ECU is constituted by integrated circuits”. There is insufficient antecedent basis for this limitation in the claim.

Claim 77 recites the limitation “a chip of an Master Electronic Control Unit (MECU) with a control program of direction judging of a steering parameter for tire burst vehicle is set” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 79 recites the limitation “A braking system for tire burst vehicle includes a tire burst master controller, a braking controller and a braking executive device; a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.

It should be noted that the claims are replete with indefinite language errors. The above may not be an exhaustive list of these indefinite language errors. The Inventor is responsible for reviewing the claims and making all appropriate corrections.  Any claim not specifically mentioned is included based on its dependencies.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 68, 81-84, 86 and 67 recite the broad recitation “yaw moment”, and the claim also recites “Mu” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

As best understood in light of the numerous section 112 issues noted above, claims 68-110 of the U.S. Application No. 17/053,636 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-61 of U.S. Application 17/053,701. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 68-110 are generic to all that is recited in claims 18-61 of copending Application No. 17/053,701.  In other words, claims 18-61 of copending Application No. 17/053,701 fully encompasses the subject matter of claims 68-110 and therefore anticipates claims 68-110.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 68-110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAN et al. (CN-1341519-A).
Regarding claim 68, as best understood, SHAN (Figs. 1-7) discloses an information unit comprises a tire pressure sensor with a signal acquisition and processing circuit, which is used for under normal conditions and tire burst working; an Electronic Control Unit (ECU) of the master controller for tire burst, the controllers and system of braking, steering, driving or/and suspension with a control program or software is determined, the ECU includes the ECU or a chip of the ECU; the ECU or/and a chip of the ECU comprises an input/ output Interface, a microcontroller unit (MCU) or/and a related control chip, minimum peripheral circuit, the ECU or the chip of the ECU is constituted by integrated circuits; the MCU or /and chip of the ECU comprise a central process unit (CPU), timer and universal serial bus (USB), which comprises data, address, control bus, universal asynchronous transmitter (UART), memory or /and conversion circuit; the microcontrollers comprise a microcomputer system or/and an application specific integrated circuits (ASIC), which is used for implementing one or several operation or/and function described by a program; a control program of tire burst vehicle is witted into the ECU or a chip of the ECU, that is, a data or a coded instruction of the control program non temporarily is stored in a memory or medium of the ECU or chips of the ECU, the a data or a coded instruction can be read by a computer or microcomputer, based on the coded instruction, the control program of the tire burst vehicle can be implemented by the ECU or chips of the ECU, a procedure or step, comprising: (a). a tire burst pattern recognition and a tire burst judgement determined by one of a tire pressure determined by sensors, a tire pressure of characteristic and state of a parameter including wheel and vehicle for tire burst; (b). an entering or/and an exiting of tire burst control of vehicle; (c). a control conversion of parameters and control modes or/and models (d). a direction determine of related parameters of steering for vehicle tire by means of a coordinate system and direction decision logic; (e). a data network bus and information communication and data transmission of vehicle are set by the master controller; a control system for tire burst vehicle comprising: an Electronic Control Unit (ECU) of the master controller, a ECU of a controller of braking, steering or suspension system with a control program or software determined by a procedure or step: (a). for the braking control system, a safety and stability control of longitudinal direction and transverse yaw of vehicle is determined by braking of tire burst vehicle, the control includes an additional yaw moment Mu by differential input of braking force Q1 or angle deceleration 6)i or slip rate Si to wheels, the additional yaw moment Mu is a vector sum of an additional yaw moment Mur determined by a yaw moment of wheel differential braking longitudinal tire force to vehicle centroid and additional yaw moment Mn determined by the lateral moment deviation of the front and rear axles to the vehicle centroid, Mu=Mur+Mun; (b). for the steering control system, a control mode of limiting of a rotation angle Sbi or / and angle speed Sbi of steering wheel, or a steering assistance control of steering wheel, or a control of rotation torque control of steering wheel is used by a steering stability control for tire burst vehicle, based on one the limiting or control mode a steering rotation moment or/and rotation angle control of steering system for tire burst vehicle is determined by a steering assistance moment Ma that is provided by steering system; the ECU or a chip of the ECU of the master controller producers or output a tire burst master control signal, one of an independent or a coordinated control signal of the braking and the steering; a braking and steering execution unit of for tire burst vehicle, comprising: (a). an executive device of braking of electronic control hydraulic or electronic control machine is used for tire burst vehicle, among them, the braking executive device of electronic control hydraulic comprises a master cylinder of pedal brake, hydraulic pipeline, brake pressure regulating device and brake cylinder of wheel; (b). a distribution and adjustment of braking force of each wheel is realized by a brake regulator of electronic control hydraulic or electronic control machine in a cycling of braking control periods; a steering equipment comprises an execution equipment or device of manned driving, active and automatic steering (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 69, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches an information unit of the system comprises sensors, a signal acquisition and processing circuit of sensors for tire burst vehicle; an active and non-contact tire pressure sensor (TPMS) set on the wheel is used normal and burst conditions, the sensor comprises a transmitter arranged on wheels and a receiver arranged on the vehicle body, a radio frequency (RF) unidirectional or low-frequency bidirectional communication is adopted between transmitter and receiver; the transmitter adopts a highly integrated chip which integrates sensing module, wake-up chip, microcontroller (MCU), RF transmitting chip and circuit, the sensing module includes pressure, temperature, acceleration; the transmitter sets two operation modes of sleep and wake-up, a sampling period and a transmission period of tire pressure signal is set, a technology used in tire burst and normal working conditions of vehicle includes: the sampling periods of tire pressure signal is adjustable, the number of transmission of tire pressure signal is limited, the periods of signal transmission can be automatically adjusted, to meet performance requirements of the tire pressure detection of tire burst control system; a sampling period and a transmit period He of tire pressure detection signals are set, the He is a set value or a dynamic value, the He of signal transmission decreases with the reducing of measured tire pressure value, and decreases with the increasing of change rate of tire pressure detected by sensor (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 70, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or/and a chips of the ECU of the system for tire burst vehicle comprises: (a). a Electronic Control Unit (ECU) or chips of the ECU comprises a input/ output, microcontroller unit (MCU) or/and a chip and minimum peripheral circuit; (b). the ECU or chips of the ECU comprises a microcontroller (MCU) and application specific integrated circuits (ASIC) chip; the MCU comprise a of central process unit (CPU), timer, universal serial bus (USB), universal asynchronous transmitter (UART), memory or /and conversion circuit, which is constituted by large-scale integrated circuits; a special chip includes CPU, sensor, storage, logic, RF, wake-up, power chip, navigation and positioning of GPS, intelligent vehicle network data transmission and processing chip; the ECU or chips of the ECU is written or is stored by a program of a master control and a braking, steering, driving or/and suspension control based on a data or a coded instruction of the program; the ECU or chips of the ECU is used for implementing one or several operation or/and function described by a program of tire burst master control and a braking, steering, driving or/and suspension system for tire burst vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 71, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or chips of the ECU of claim 70, wherein the ECU or chips of the ECU comprises a reset, initialization, interrupt, addressing, displacement, storage, communication, data processing (arithmetic and logic operation) and other working procedures; a memory or/and the medium set by the ECU or chips of the ECU or a microcontroller MCU comprise one or several of random access memory (RAM), read-only memory (ROM), or flash memory, or light disk or solid state disk; an universal serial bus (USB) of the ECU includes data, address, control bus; the ECU or the chip of the ECU includes a control modular of master control of tire burst judgement, entering or/and exiting of tire burst control, a control conversion, a parameter direction of parameter; a microprocessors the ECU or the chip of the ECU is used for implementing one or several operation or/and function described by a program of including tire burst master control and braking, steering or suspension lift for tire burst vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 72, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A master Electronic Control Unit (MECU) of the system for tire burst vehicle comprises a input/ output, microcontroller unit (MECU) or/and special chip and minimum peripheral circuit; the MECU or the chip of the MECU includes a control modular of a tire burst judgement, entering or/and exiting of tire burst control, a control conversion, a direction of a parameter; a master control program for tire burst vehicle is or is stored into the Master Electronic Control Unit (MECU) or chips of the MECU, that is, a data or a coded instruction of the master control program is non temporarily stored in a memory or medium of the ECU or chips of the ECU, the a data or a coded instruction can be read by a computer or microcomputer, based on the coded instruction, the master control program can be implemented by the MECU or chips of the MECU, a procedure or step, comprising: (a). one of a tire burst pattern recognition of a detecting tire pressure xa of sensor, a characteristic tire pressure xb, x,, xd and a state tire pressure pre is determined by a model or/and algorithm, a modeling structure and procedure, the xa xb, xc, xd are determined by a running state parameter of wheels and vehicle; (b). based on a mode or/and a model that include a threshold model, setting threshold, determining the judgment logic, when the value determined by one the xb, xC, xd, Pre reaches the threshold, the tire burst of vehicle is determined; an entering or/and exiting of tire burst control of vehicle is determined by a condition or/and a judgment mode or/and model, which comprise a vehicle state or a control process for tire burst or a manual operation condition; based on a state process of tire burst vehicle, a control conversion that comprises a parameter and control mode or/and model of tire burst vehicle are determined by one of types or ways of program, protocol and external converter, it include a control conversion of the parameters and control mode or/and model of braking, driving, steering for tire burst vehicle; a coordinate control system of vehicle are set to calibrate direction of relevant parameters, a mathematical logic of direction judgement of relevant parameters that include steering angle and steering torque of tire burst vehicle is established to determine direction of the parameters in tire burst control process of vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
 
Regarding claim 73, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An master Electronic Control Unit (MECU) of the system for tire burst vehicle comprises a chip or memory or magnetic disk with a master control program of tire burst pattern recognition and tire burst judgment for tire burst vehicle, a data or coded instruction of the master control program is non temporarily stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the master control can be implemented by the chips of the ECU, a procedures or steps of the control, including: (a). one of a tire burst pattern recognition of detecting tire pressure xa of sensor, a characteristic tire pressure xb, xc, xd and state tire pressure Pre is determined by a model or/and algorithm, the xb, xc, xd, Pre are determined by a running state parameter of wheels and vehicle, including: (a.1). the tire burst pattern recognition of detected tire pressure xa and tire burst determination, comprising: a series values of decreasing logic threshold api values from ap......ap2 to apt are set, the apn......ap2 apt is characteristic value or/and threshold value for tire burst state process or stage; a period of signals transmission is determined by mathematical model of modeling parameters that include tire pressure detected by sensor and it change rate, when the tire burst threshold is reached, tire burst is judged according to the threshold model; (a.2). the recognition of the xb use a comparison mode of the same parameter which is determined by the non- equivalent relative parameters Dk and the equivalent relative parameters De of wheelset of vehicle under condition of taking some parameters in the parameter set E.; (a.3). the recognition of the xd use a mode with modeling parameters which include yaw angle velocity deviation steering er(t) of vehicle and sideslip angle deviation ep(t) to mass center of vehicle, a recognition logic of the tire burst pattern recognition xc is established by vectors of the er(t), ep(t); (a.4). the recognition of state tire pressure pre is determined by a relevant parameter of modeling comprising yaw angle velocity o), sideslip angle 3 to mass center of vehicle, angle speed and braking of wheel; (a.5). the recognition of the xc use a mode of logic recognition of change rule of the relevant parameter direction including a tire burst rotation torque Mb', rotation torque Me and rotation angle 5 of steering wheel, based on a transfer characteristic of the Mb', the Me from directive wheels to steering wheel; (b). according to one of the pattern recognition the xa xb, xc, xd and pre for tire burst, a judgment model for tire burst is used, the judgment model include a threshold models, setting threshold, determining the judgment logic, when the value determined by one of the xb, xc, xd, Pre reaches the threshold, the tire burst of vehicle is determined (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 74, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An master Electronic Control Unit (MECU) of the system for tire burst vehicle comprises a chip or memory or magnetic disk of with a master control program of tire burst control entering or/and exiting for tire burst vehicle, a data or coded instruction of the master control program is non temporarily stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the master control can be implemented by the chips of the MECU, a procedures or steps of the control, including: (a).a control entering or/and exiting for tire burst vehicle is determined by one of qualitative condition, or/and judgment mode, or/and judgment model with a parameter including speed vehicle; under condition of which tire burst of vehicle is determined, an entering of tire burst control of vehicle adopts a qualitative condition or/a judgment mode or/and model; the qualitative conditions include motion state condition of vehicle or/and environmental identification, the judgment mode includes a different type of automatic operation or manual operation or/and a different type in tire burst control phases, the judgment mode include a threshold model, single parameter or/and a multi-parameter model; (b). a threshold value and a decision logic are determined by the threshold model, according to the decision logic, the determination of entering for tire burst control is realized by achieving the threshold value of threshold model; when the tire burst vehicle enters or exits from the tire burst control, the ECU of the master controller sends out a signal of the burst control entering signal ia or exiting signal ib.  

Regarding claim 75, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An master Electronic Control Unit (MECU) of the system for tire burst vehicle comprises a chip or memory or magnetic disk of the MECU with a control conversion for tire burst vehicle a data or coded instruction of the master control program is non temporarily stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the control conversion can be implemented by the chips of the MECU, a procedures or steps of the control, including: the control conversion uses one of a converting way or type of a program, a protocol; the program conversion of Electronic Control Unit (MECU) of the master controller takes a conversion signal as a switch signal and a conversion program stored in the MECU is called by the switch signal, to realize automatically conversions of the control; the control conversion of the communication protocol is used by the electronic control units of the controller of the tire burst control system and the electronic control units on board system, an interface and protocol between the two electronic control units are set up, according to the communication protocol of the two ECU, the ECU uses conversion signals to realize automatically the conversion of various kinds of controls; a converted objects of the control conversion includes a control parameter, control type and control modes for tire burst master control and a braking, driving, steering or suspension of various levels and fields which include entering and exiting of tire burst control of vehicle, normal working condition and tire burst condition in a control period and its control cycling. 
 
Regarding claim 76, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An master Electronic Control Unit (MECU) of the system for tire burst vehicle comprises a chip or memory or magnetic disk of an Electronic Control Unit (MECU) with a control program of direction judging of a steering parameter for tire burst vehicle is set, a data or coded instruction of the master control program is non temporarily stored in a memory or medium of the chip of the MECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the direction judging of the steering parameter can be implemented by the chips of the MECU, a procedures or steps of the control, including: establishing an absolute or/and relative coordinate system, calibrating a direction of relevant parameters including rotation moment, rotation angle and steering assist torque of wheels and vehicle, or/and calibrating a direction of forward and return or/and a direction of increment and decrement of the parameters in coordinate system, setting a rule and a logic of direction judging of the parameters (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 77, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A master Electronic Control Unit (MECU) of claim 76, wherein a chip of a direction determination mode of rotation angle for tire burst, comprising: a chip of an Master Electronic Control Unit (MECU) with a control program of direction judging of a steering parameter for tire burst vehicle is set, a data or coded instruction of the master control program is non temporarily stored in a memory or medium of the chip of the MECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the direction judging of the steering parameter for tire burst vehicle can be implemented by the chips of the MECU, a procedures or steps of the control, including: (a). based on a direction judging model of rotation angle of steering wheel or/and directive wheels, a direction of a parameter including changes of increment and decrement is characterized by positive (+) and negative (-) of mathematical symbols, a logic combination of direction of a relevant parameter is determined according to the symbols (+), (-) of the parameters, to realize a direction judgement of the parameters; (b). the combination of mathematical logic, positive (+) and negative (-) of the symbols and their changing can be used for direction judgement of all kinds of rotation angles and rotation torque of steering system under normal and tire burst working conditions; (c). a direction of tire burst rotation moment M, and a steering assistance or resistance moment Ma is determined by the parameter the 8, AS and AM, of steering wheel or directive wheel, according to the judgement logic of the logic chart (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 78, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An master Electronic Control Unit (MECU) of the system for tire burst vehicle comprises a chip or memory or magnetic disk of the MECU with a master control program of a network bus control of tire burst vehicle, a data or coded instruction of the master control program is non temporarily stored in a memory or medium of the chip of the MECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the network bus control program can be implemented by The MECU or the chips of the MECU, a procedures or steps of the control, including: a data network bus of vehicle is a local area network, in the local area network, topological structure of controller Area Network (CAN) is bus type; a local Interconnect Network (LIN) bus is used for distributed electric control system of vehicle, which includes digital communication systems of tire burst controller, sensor and actuator; according to the structure and type of tire burst control system, the on-board network bus of the system adopts fault detection bus, or/and safety bus, or/and one of new X-by-wire bus which includes a drive-by-wire power steering, drive-by-wire active steering, engine throttle and fuel injection bus under tire burst conditions; the traditional mechanical system is transformed into an electronic control system managed by a high- performance CPU and connected by a high-speed fault-tolerant bus, especially for the characteristics of high frequency control of tire burst vehicle, it is constituted to a conversion of high dynamic control mode and high dynamic response control in distributed wire control system, telex control systems of drive-by-wire braking or/and drive-by-wire steering or/and drive-by-wire throttle, to apply and meet to the special environment and conditions for tire burst.  

Regarding claim 79, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A braking system for tire burst vehicle includes a tire burst master controller, a braking controller and a braking executive device; a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of MECU and the steering system Jointly perform a steering control for tire burst vehicle; a Electronic Control Unit (ECU) or a chip of the ECU of the braking system comprises a input/ output, microcontroller unit (MCU) or/and a related braking control chips, minimum peripheral circuit; the ECU or a chip of the ECU includes control modular of a control parameter, a mode or/and a model and a logical cycling of braking control periods; a braking Electronic Control Unit (ECU) or a chip of the ECU with a braking control program of for tire burst vehicle is set, a data or coded instruction of the master control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the braking control can be implemented by the ECU or chips of the ECU, a procedures or steps of the control, including: (a). a braking control periods Hh of the related parameters, control variables and its control type for tire burst vehicle are determined by braking controller, a control period Hh is a set value or a dynamic value; (b). a braking control mode and model are determined by a modeling parameter that comprises a angle deceleration 6), slip rate Si, braking force Q of wheels for tire burst vehicle, as a control variable the angle deceleration 6i an the slip rate Si is a parameter form of braking force Q control of wheels, which is used to a distribution and control braking force Q1 of wheels; the braking control for tire burst vehicle is determined by one of model or type of a steady state braking a control of wheels, a balance braking B control of two wheels of wheel set, a stability braking C control for tire burst vehicle, a braking D control of total braking force of all wheels or vehicle deceleration ny and their logical combination of the braking A,B;C,D control; based on a logical rule that can be expressed a logic symbol, an independent or coordinated control of braking A,B,C,D control of wheels for tire burst vehicle is determined by one of model or type of the braking A,B,C,D control and their logical combination in a logic cycling of a braking control period Hh; one of a braking executive device of electric hydraulic braking, mechanical braking and hydraulic braking of drive-by-wire of drive-by-wire is adopted, the braking Electronic Control Unit (ECU) output a braking force control signal, to regulation the braking force of wheels (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 80, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A chip of Electronic Control Unit (ECU) of the braking system for tire burst vehicle with a braking control program for tire burst vehicle comprises an input/output, microcontroller unit (MCU) or/and a related braking control chips, minimum peripheral circuit, the ECU or a chip of the ECU; the ECU or chip with a braking control program for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the braking control can be implemented by the chips of the ECU, a procedures or steps of the control, including: a steady state braking control of wheels includes anti-lock control of non-burst tire wheels and steady-state control of tire burst wheel, which is referred to as braking A control, the braking A control adopts two modes of releasing brake force or decreasing brake force of the tire burst wheel; a stability braking control for tire burst vehicle is a yaw stability control (YST) for tire burst vehicle, which is referred to as braking C control, the braking C control is a vehicle longitudinal and yaw stability control under longitudinal differential braking force of each wheel; the braking C control comprises: an additional yaw moment force Mu of restoring stability control of tire burst vehicle is determined by a theoretical model of a vehicle dynamics mode with parameters including yaw rate deviation er(t) and sideslip angle deviation ep(t) of vehicle centroid; the additional yaw moment Mu is an ideal value or target control value of stability control of tire burst vehicle, a distribution of the additional yaw moment force Mu to wheels, that is, the Mu is formed by a differential input of mechanics and state parameters comprising angle acceleration and deceleration speed 6)i or slip rate Si of each wheels; a logic combination control is determined by the braking C control and braking A control (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 81, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A chip of a yaw stability control (YSC) of the Electronic Control Unit (ECU) of the braking system for tire burst vehicle, that is, a stability braking C control for tire burst vehicle comprises an input/output, microcontroller unit (MCU) or/and a related braking control chips, minimum peripheral circuit; the ECU or a chip of the ECU includes a control modular of additional yaw moment force Mu of yaw stability control and a distribution of the Mu in a logical cycling of braking control periods Hh; the ECU or the chip of the ECU with a braking control program for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the ECU or the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the braking control and can be implemented by the ECU or the chips of the ECU, a procedures or steps of the control, including: (a). a braking control of restoring stability control for tire burst vehicle is determined by a differential input of a mechanical or state parameter form that include angle deceleration 6)j, slip rate Si, braking force Q of wheels for tire burst vehicle; (b). the Mu is an additional yaw moment Mu is a sum of vectors of an additional yaw moment force Mur determined by a yaw moment of wheel differential braking longitudinal tire force to vehicle centroid and additional yaw moment Mun determined by the lateral moment deviation of the front and rear axles to the vehicle centroid, Mu=Mur+Mun; (c). a distribution mode or /and model of the Mu to wheels are determined by a state and mechanical parameters of wheel and vehicle, based on the Mu=Mur+Mun and a theoretical model of brake friction circle, which comprise a single wheel or two wheel or three wheel distribution model of yaw control wheels; the ECU or the chip of the ECU produces or outputs a control single of an additional yaw moment force Mu of yaw stability control and a distribution of the Mu to wheels (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 82, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) of claim 80 or 81, wherein a chip or memory or magnetic disk of a braking C control with program of an additional yaw moment Mu for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the additional yaw moment Mu control can be implemented by the chips of the ECU, a procedures or steps of the control, including: based on a dynamics equations or/and modes for tire burst vehicle, which include a differential equation with one freedom degree or / and multiple freedom degrees, a control mode, model or /and algorithm of additional yaw moment Mu used for restoring stability control of tire burst vehicle are established by a related parameter of wheel motion state, vehicle steering mechanics state and vehicle running state, the parameter include a yaw angle velocity cor of vehicle, sideslip angle 3 of vehicle centroid, or/and longitudinal deceleration ax and lateral acceleration ay, the models use a mathematical analytic formula, or it is convert to space state expression of mathematical model; defining a parameter deviations between ideal and actual values of parameters, the parameter deviations include yaw angle speed deviation er(t) and sideslip angle deviation ep(t) of vehicle centroid, a mathematical model or/and control algorithm of additional yaw moment Mu restored stability control for tire burst vehicle is established by modeling parameters that include yaw rate deviation er(t) and centroid sideslip angle deviation ep(t) of vehicle or/and wheel equivalent or non equivalent slip ratio deviation e(Se), e(Sk):    the value determined by the Mu is an ideal value or target control value of stability control of tire burst vehicle, the Mu can be used for balancing tire burst yaw moment Mu' and controlling insufficient or excessive steering or sideslip of vehicle in tire burst (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

 Regarding claim 83, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) for tire burst vehicle comprises a braking chip or disk or memory with a braking C control program of a distribution of an additional yaw moment Mu of wheels for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the distribution of the additional yaw moment Mu of wheels control can be implemented by the chips of the ECU, a procedures or steps of the control, including: the additional yaw moment force Mu is a sum of vectors of an additional yaw moment force Mur determined by a yaw moment of wheel differential braking longitudinal tire force to vehicle centroid and additional yaw moment Mun determined by the lateral moment deviation of the front and rear axles to the vehicle centroid, Mu=Mur+Mun, the stability control of the tire burst vehicle is determined by the yaw moment Mu; the distribution of the additional yaw moment Mu adopts one of parameter forms of angle deceleration 6), slip rate Si or braking force Qj, that is, under the distribution of differential input of the control variable 6i or Si or Q to each wheel, the vehicle obtains the yaw moment Mu to restore vehicle stability control; the distribution of the additional yaw moment Mu in wheels adopts one of yaw moment control mode of single wheel and two wheels, the single wheel mode and two wheels mode comprise one or two wheel yaw control wheel, the distribution modes and models of the Mu to wheels are determined by multiple control variables that comprise a parameter of a 6), Si, Q1 Nzi, 0z, 8, Be:    in the formulas, the Bu is side slip angle of wheels, the 8 is a rotation angle of steering wheel, the Nzi is a load of wheel, in the formula, the 8 and the Be can be replaced each other (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 84, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A Electronic Control Unit (ECU) or chips of the ECU of claim 83, wherein a chip or memory with a braking C control program of a distribution of an additional yaw moment Mu of wheels for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the distribution of the additional yaw moment Mu of wheels control can be implemented by the chips of the ECU, a procedures or steps of the control, including: the distribution and control of the additional yaw moment Mu to wheels comprises a single wheel mode determined by one yaw control wheel or two wheels mode determined by two yaw control wheels; under straight line running state of tire burst vehicle, the distribution of additional yaw moment Mu includes model of single wheel and two wheels, the Mu is equal to the Mur, namely, the Mu is equal to 0, one of two yaw control wheels or a yaw control wheel with larger load is selected as the efficient yaw control wheel, the allocation of additional yaw moment Mu is determined by distribution ratio of two yaw control wheels; under steering state of tire burst vehicle, the distribution of additional yaw moment Mu includes model of single wheel and two wheels: (a). according to the vector model of the Mu, Mu=Mur+Mu, when the direction of the Mur and Mu, is the same, the Mu can obtain the more value and better control effect under the equivalent differential input of control parameters of the two wheel of the wheelset, the Mu assigned by one yaw control wheel and one efficiency yaw control should satisfy the condition; (b). based on a theoretical model of brake friction circle, a coordination allocation model of additional moments Mu of the two yaw control wheels are established by modeling parameters that include the wheel load Nzi, wheel slip rate Si, wheel side slip angle Bu, rotation angle 8 of steering wheel or the rotation angle Be of directive wheel; (c). a coordination control among parameters that include slip rate Si of two yaw control wheel, side slip angle of directive wheels, rotation angle 8 of steering wheel or rotation angle of directive wheel Be is implemented by an allocation of the additional moments Mu of the two yaw control wheels; defining a deviation of the ideal value or target control value and actual value of additional yaw moment force Mu determined by a differential input of one of a wheel control parameter for vehicle stability control, the braking stability control for the tire burst vehicle is realized by the return control of the deviation in the logic cycling of the braking control periods, the wheel control parameters include brake force Qj, the angle deceleration 6)i and slip rate Si (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 85, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) for tire burst vehicle comprises a braking chip or memory or disk with a braking control program that includes a logic combination of control type of control parameters and a coordinate control of longitudinal and yaw stability for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the braking control can be implemented by the chips of the ECU, a procedures or steps of the control, including: a rule of the logical combination, a logic rules of a combination and a logic combination of a types or modes of brake control includes: (a). rule 1; a logic relationship of a logical sum to two kinds of control model or type; the logic relationship is represented by sign" U "; the logical combination on the rule is an unconditional logic combination, and the logical combination determined by the logic rule indicates that two kinds of controls are executed at the same time; (b). rule 2. a logic relationship of substitution and control conflict between two kinds of control model or type, the logical combination based on the rules is a conditional logic combination, the logic relationship of substitution is represented by the logical symbol"c"; the logical relationship is constituted as a relationship where a type or mode can be replaced by other type or mode under certain conditions; (c). rule 3; a logical relation of conditional sequential execution of the logics and a logic combination, the logical relation is expressed by sign "<- "; the logic rule is expressed as: whether the right side control is completed or is not completed, when the set conditions are met, the left side control or control logic combination is executed on the direction of arrow; a type or mode of braking control includes wheel steady-state braking A control, vehicle steady-state braking C control, wheel balanced braking B control and total braking force D control; the logic combination of brake control includes forms of the A U C, C U A , B <- A U C, D <- A U C, AUCUB<-D,D<-BUAUC, A c B U C,Cc A UB, one or more logic combinations are used in braking control (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 86, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A electronic control units (ECU) or a chip of the ECU the braking system for tire burst vehicle comprises input and output interface, a microcontroller unit (MCU) or/and a braking control chip, minimum peripheral circuit; the microcontroller unit (MCU) comprises a central process unit (CPU), a timer, universal serial bus (USB), UART, RAM, RDM; the ECU or a chip of the ECU comprises a control module of a coordinated control of the braking mode or type or/and their combination of wheels and a rotation angle Be of directive wheels; a braking control program for tire burst is or is stored into a braking electronic control unit (ECU) or a chip of the ECU, that is, a ordering data of the braking control program recognized by a computer or a microcomputer are stored in a non-transitory and readable mediums or memory of the ECU or chips of the ECU for braking control; based on the coded instruction, a coordinated control of a rotation angle Be of directive wheels and the steady state braking A control of wheels, the balance braking B control of two wheels of wheelset, the braking C control of vehicle stability, vehicle deceleration D control of wheels can be implemented by the ECU or chips of the ECU, a procedures or steps of the control, including: (a). a braking longitudinal and yaw control of tire burst vehicle is determined by a coordinated control of the braking force Q1 of wheels and the rotation angle Be of directive wheels, based on an independent or coordinated control of a braking A,B,C,D control; (b). the braking longitudinal and yaw control comprise: a theoretical value of an additional yaw moment force Mu of vehicle stability control is determined by a dynamics mode, differential equation of motion of vehicle; (c). according to a theoretical model of brake friction circle, a coordination allocation model of differential braking force of wheels of additional moments Mu of the yaw control wheels and rotation angle Be of directive wheels is established by modeling parameters that include wheel load Nzi, wheel slip rate Si, wheel side slip angle O8, rotation angle 5 of steering wheel or rotation angle Be of directive wheel; (d). a coordination control model of parameters that include slip rate Si of two yaw control wheel, side slip angle B, of directive wheels, rotation angle 5 of steering wheel or rotation angle Be of directive wheel is implemented based on a differential braking force or the additional moments Mu assigned by two yaw control wheels; based on the braking A,B,C,D control, the ECU produces a signal of independent or the coordinated controls of the distribution of differential braking force Q1 of wheels and balanced braking force of wheels under condition that includes certain rotation angle Be of directive wheels, certain load Nz1 of each wheel, to control braking executive device and realize longitudinal and yaw control of tire burst vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 87, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A chip or memory of an Electronic Control Unit (ECU) of the system with a control program of a braking collision avoidance control for tire burst vehicle is set, a data or coded instruction of the control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction the braking collision avoidance control can be implemented by the chips of the ECU, a procedures or steps of the control, including: a parameter and model of the collision avoidance control; a relative speed u, between a front or rear vehicles and the vehicle is determined by an time increase or decrease At and an increase or decrease ALt of a relative distance Lt between the vehicle and a front or rear vehicles: in the formula, the ua is an absolute speed of the front or rear vehicle; an anti-collision time zone tai is determined by relative distance Lt1 and relative speed u, between the vehicle and the rear or front vehicle, the tai is ratio of Lt1 and u,: an anti-collision model that includes a threshold model for tire burst vehicle is established, setting a decreasing threshold values set ct1 of the time zone tai and Judgment logic of collision avoidance, determining a hierarchy set for collision avoidance, the collision avoidance of the tire burst vehicle to the front or rear vehicles is determined by the time zone tai of the vehicle In a cycling of braking control periods; a coordinated control mode of collision avoidance between the vehicle and the front or rear vehicles and the steady braking of the vehicle is established, to determine a target control value of deceleration ny of the vehicle; in a limited range of target control series values including an acceleration and deceleration ny of the vehicle, a control logic combination of the brake A,B,C control of the vehicle and its distribution to wheels are determined by the parameter forms of braking farce Q1, angle deceleration 6)i or slip ratio Si of wheels; in the cycling of periods Hh, the steady state braking C control of vehicle is used preferentially by a changing of the brake A, B, C control logic combination which included the C c B U A , A c C, C c A (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
 
Regarding claim 88, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A brake execution device of the braking system for tire burst vehicle, comprising: a brake execution device of electric control hydraulic comprises a master cylinder of pedal brake, hydraulic pipeline, brake pressure regulating device and brake wheel cylinder, The brake pressure regulating device include high-speed switch solenoid valve, electromagnetic or hydraulic directional valve, energy supply device, fluid reservoir; on the basis of regulating pressure structure and pressure type or mode of circulation cycle or variable volume, the output signal of electronic control unit continuously controls the high-speed switch solenoid valve in each wheel hydraulic braking circuit by a mode of signal modulation that includes pulse width modulation (PWM) of hydraulic braking circuits and brake cylinder of wheels are regulated by pressure regulating mode of pressure boosting, pressure reducing and pressure maintaining of pressure regulating system; the brake executive device include several hydraulic pressure control circuits that include a specific structure of hydraulic circuit I and II for wheels, the hydraulic circuit I is a pedal brake system under normal working condition, the hydraulic circuit II is active brake under tire burst working condition, the two systems are constitute as an independent or/and coordinated working system, in a brake control conversion of the two system, a conversion of brake control of normal working condition and tire burst working condition, vehicle active braking and manual pedal braking are determined, to realize a control compatibility of stability braking for tire burst vehicles and anti-skid control of drive or brake ASR, dynamic stability control VSC or electronic stability program system ESP of vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 89, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or chips of the ECU of claim 88, wherein an braking system for tire burst vehicle set a brake execution device of an electric control hydraulic, comprising: based on a hydraulic circuit I, a working systems in which pipeline from brake master cylinder to brake pressure regulating device and brake wheel cylinder is constituted by the pedal brake hydraulic pressure circuit and other hydraulic pressure circuit can be isolated each other on certain structure, to implement brake control of pedal of manual operation interface directly; in the hydraulic circuit I, an independent hydraulic control system of antilock braking (ABS) and braking force distribution (EBD) of each wheel is constituted by pedal brake master cylinder, brake pressure regulating device and brake wheel cylinder; based on hydraulic circuit II, a working systems, in which pedal brake hydraulic circuit and other hydraulic circuit of hydraulic pump, motor or/and energy accumulator are isolated each other, can implement distribution and adjustment of braking force of each wheel or/an wheelset by regulation mode of increasing, decreasing and maintaining pressure of hydraulic pressure regulating device; based on the hydraulic braking circuit (I, II), a connected hydraulic pressure pipeline from brake master cylinder to brake wheel cylinder or from accumulator to brake wheel cylinder is form, to realize vehicle brake failure control; the electronic control units (ECU) of braking control produces a group of switch signal 9za and controls a solenoid valve in the hydraulic brake circuit I or II, to realize an opening and closing of the hydraulic brake circuit of the hydraulic device and each wheel; the ECU produces a group that includes regulating signal 9zb, 9z, 9zd, 9zf, 9zf, 9zg of braking force and control, and controls a brake force regulator, to establish an control form or type of anti-lock brake(ABS) and a driving anti- skid of braking (ASR) of wheels, a braking force distribution (EBD) of front axle and rear axle of wheels, an independent or coordinated control of braking A,B,C,D of longitudinal and yaw stability for tire burst vehicle and a dynamic stability control DSC or electronic stability program system ESP of vehicle; in the hydraulic brake circuit I or II, a compatible control of the braking A,B,C,D control and the ABS, the ASR, the EBD, the DSC or the ESP control are constituted under normal and tire burst conditions (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 90, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A brake execution device by drive-by-wire of the braking system, comprising: a brake execution device execution comprises a braking motor or a driving motor used braking, deceleration and increase torque device, motion, conversion device for rotation and translation, braking clutch, claim body device used braking; the execution device adopts a brake structure of same braking control or independent braking for four wheels with front and rear axles or two balance wheelset arranged diagonally, according to an arrangement of front and rear axles or two wheelset of diagonally arranged of braking systems; a distribution and control of braking force of wheels are determined by independence or combination control of the wheel steady-state braking (A), balance braking (B), vehicle stability differential braking (C), total braking force (D) control in a braking cycling of periods of control of braking force to wheels; a compatibility and coordination control of the braking A,B,C,D and the driving anti slip (ASR) , braking anti-lock (ABS), electronic stability control program (ESP) are realized by the mechanical brake actuator that is controlled by a group control signals of the 9zk,9zm,9zn of electronic control unit of the braking controller in the distribution and control of braking force to wheels, to realize stability control for tire burst vehicle; an opening and closing of braking electromechanical devices are determined by the switch signals 9zk output by the ECU, the devices include a braking motor or a driving motor used braking to wheels; a stability control of wheels includes an of anti-lock brake(ABS) of non-burst wheels and a steady-state control of tire burst wheel, the anti-lock braking control of the non-burst tire wheels is realized by a control signal 9zm1 to the braking motor or the driving motor used braking, the steady-state control of tire burst wheel is determined by a control signal 9zm2 to said motor; a vehicle stability control of differential braking of wheels or wheelset for tire burst vehicle is implemented by signal signals gBz to the braking motor or a driving motor used braking driving motor; In the braking control, the motor produces the braking torque, the torque input into the brake caliper body of each wheel through deceleration and increasing torque, motion conversion, clutch and other devices, the wheels obtain the braking force under the steady-state control of the wheel and the whole vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 91, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A steering system set a power assistance device for tire burst vehicle comprises: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a Master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of MECU and the steering system Jointly perform a steering control for tire burst vehicle; a master Electronic Control Unit (MECU) or a chip of the ECU of the active steering controller comprise a input/output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit, among, the microcontroller comprises a microcomputer system or/and an application specific integrated circuits (ASIC); the ECU or a chip of the ECU includes a control modular of one of a rotation angle Sbi or / and rotation angle speed Sbi limited by power assistance of steering wheel for tire burst vehicle; a program of steering control of tire burst vehicle is or is stored to the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the steering can by implemented by the ECU or the chip of the ECU, a procedure or step, including: the steering system adopt one of control mode of a limiting of a rotation angle Sbi or / and rotation angle speed Sbi, a steering assistance control and a rotation moment control of steering wheel or/and directive wheels; mode 1, the mode of limiting of a rotation angle Sbi or / and angle speed Sbi comprise: a set of target control value of steering characteristic function Ykai or/and Ykbi of the Sbi or /and Sbi is determined by a parameter including vehicle speed uix, comprehensive friction coefficient pk of ground , and vehicle weight Nz; defining a deviation eyai or/and eyb(t) between target control values of theYkaj or/and Ykbi and measured value of the Sbi or /and &bi, a steering assistant moment Ma2 of limiting of the Sbi or / and the Sbi of steering wheel are determined by a model of the deviationeyai or/and eybi(t); mode 2, the mode of a steering assistance control of steering wheel, include: a direction determination of relevant parameters including angles or / and torques of vehicle steering is determined based on a coordinate systems of vehicle; a control conversion comprising parameters and control mode or/and model of tire burst vehicle are determined by one of types or ways of program, protocol and external converter; a model of a steering assistance moment Mai under normal working condition and a model of a steering assistance moment Ma2 under tire burst working condition are established, the steering assistant moment Ma2 of steering wheel is a balance moment of tire burst rotation moment Mb', under tire burst working condition a steering assistance moment Ma is a sum of vectors of the Mai and the Ma2; in the action of the Ma, the rotation moment of steering wheel or /and directive wheels is controlled in ideal range; mode 3. the mode of rotation moment control of steering wheel or/and directive wheels, include: a direction determination of relevant parameters including angles or / and torques of vehicle steering is determined based on a coordinate systems of vehicle, the control conversion comprising parameters and model of tire burst vehicle are determined by one of types or ways of program protocol and external converter; a control model of a steering rotation moment M, of steering wheel under normal working condition are established by include rotation angle 6 of steering wheel, vehicle speed ux or / and angle velocity 6, a deviation AM, between target control value MC1 of rotation torque of steering wheel and real-time detection value Mc2 of torque sensor is defined, a model of assistance or steering resistance moment Ma of steering wheel is established by the deviation AM,; an executive device of steering system set by a power assistant device, includes an steering executive device of electric mechanical or electric hydraulic with a power assistant device, steering wheel and directive wheels, the power assistant device includes an assistant motor or/and a hydraulic device (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 92, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of claim 91, wherein an ECU or chip of the ECU of rotation angle control of steering wheel of steering system set a power assistance device for tire burst vehicle, comprising: the ECU or a chip of the ECU of an input / output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the ECU or a chip of the ECU use a control modular of a rotation angle Sbi or / and rotation angle speed Sbi limited by power assistance of steering wheel for tire burst vehicle; a program of limiting mode of the Sbi or / and the Sbi of steering control for tire burst vehicle is written or stored to the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the limiting control of the Sbi or / and the Sbi of steering wheel can by implemented by the ECU or the chip of the ECU, a procedure or step, including: (a). a mathematical model of the steering characteristic function Ykbi is established by modeling parameters which include vehicle speed uix, ground comprehensive friction coefficient pk, directive sheels load or vehicle weight Nz, steering angle Sbi of steering wheel and its derivative &i:   the value determined by the Ykbi or/and the Ykbi is a target control value or an ideal value the Sbi or/and the &bi of steering wheels at the certain uxi, the pk, the Nz; (b). delimiting a deviate eyai(t) or eyb(t) between series absolute value of the target control value Ykai or/and Ykbi and the real or measured value of the Sbi or/and the Sybi of steering wheels under certain states of parameters uxi, pk, Nz, a mathematical model of steering assistant moment Ma2 of steering wheel is established by modeling parameter of deviation eyai(t) or/and eybL(t) in the logical cycle of control period Hn of rotation moment control for steering wheel:    based on the positive(+) and negative (-) and size of absolute value of deviation eyai(t) or/and eybi(t), the steering power assistant moment or power resistance moment to steering wheel is provided by steering assistant device according to the direction of which a decreased absolutes value of the Sai, 5bi or/and the Syai, Sybi for steering wheel; (c). the rotation angle Sai, Sbi or/and rotation angle speed Say Sbi of steering wheels is adjusted, to make the deviation eyai or/and eyb(t) to 0, the rotation angle velocity deviationeyai or/and eybI(t) of steering wheel keeps tracking to its target control value; the Electronic Control Unit (ECU) or the chip of the ECU of produces a signal of the steering assistant moment Ma or resistance moment of to an executive device, to limit the of the Sbi or / and the &bi steering wheel of tire burst vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  


Regarding claim 93, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of claim 91, wherein an ECU or chip of the ECU of a steering assistance control of the steering system set a power assistance device for tire burst vehicle, comprise: an input / output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the ECU or a chip of the ECU includes a control modular of a power assistance of steering wheel; a program of steering control for tire burst vehicle is written or stored to the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, a power assistance moment that including a moment Mb used for balancing a tire burst rotation moment Mb' of steering wheel can implemented by the ECU, a procedure or step, including: (a). a control mode of a power assistance to balancing a tire burst rotation moment Mb' for the mode is established by a wheel and vehicle parameter that includes an yaw angle speed deviation er(t) and sideslip angle deviation ep(t) of vehicle centroid; (b). a control model or characteristic function of assistance steering for normal working condition is established by a modeling parameter that include a steering wheel rotation moment M, taken as a control variable, a rotation angle 5 of steering wheel and a vehicle speed ux taken as a parameter:    based on the control model or characteristic function for tire burst working condition, an assistance steering moment Mal supplied by power is determined under normal conditions, the modeling structure and characteristics of steering assistance torque Mai includes: in the forward travel and reverse travel of steering wheel rotation angle, the characteristic function or/and curve are the same or different; (c). a direction judgment of relevant parameters including a tire burst rotation moment Mb', additional balance assistance moment Ma2 are determined, a mechanical model of determining target control value of tire burst rotation moment Mb' is used; The Mb' is balanced by a moment Mb, the Mb is equal to the Ma2; The Mb' is equal to negative (-) Mb; (d). under condition of tire burst, the target control value of a steering assistance torque Ma of steering wheels is vectors sum of the Mai value detected by rotation moment sensor of steering wheel and additional balance assistance moment Ma2 for tire burst; (e). under conditions of which direction judgment of related parameters including the steering angle and rotation torque are determined, the rotation moment control of steering wheel can be realized by exerting steering assistance torque Ma to steering system of vehicle, in logic cycling of control periods H, of power-assisted steering control for tire burst; the Electronic Control Unit (ECU) or the chip of the ECU of produces a signal of steering assistant moment or resistance moment Ma of to an executive device, to control the impact of the tire burst rotation moment Mb' to the steering system of tire burst vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

 Regarding claim 94, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of claim 91, wherein an ECU or chip of the ECU of rotation moment control of the steering system set a power assistance device for tire burst vehicle, comprise: the ECU or a chip of the ECU comprise an input / output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the ECU or a chip of the ECU includes a control modular of a rotation moment control of steering wheel; a program of steering control for tire burst vehicle is written or stored to the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the rotation moment control of steering wheel can implemented by the ECU, a procedure or step, including: (a). a conversion of control of related parameters that include angle and torque or/and control types of steering for tire burst vehicle is determined by one of a mode of a program, an agreement and external converter, in a cycling of control periods H, of power assisting control of steering wheel for tire burst; (b). a direction determination of relevant parameters for tire burst, including: a coordinate system for tire burst vehicle is set, to judgment a direction of related parameters of rotation torque or/and rotation angle that include a direction of a steering assistance torque Ma and a driving torque direction of electric device of steering system; (c). in the mode of rotation moment control of steering wheel, a control model or characteristic function of rotation torque of steering wheel for normal working conditions is determined by modeling parameters that include a rotation angle 6 used for control variable, a vehicle speed ux used for parameter variable, or / and angle velocity 6 of steering wheel:    the values determined by the control model or characteristic function is target control value of rotation torque of steering wheel; (c.1). the model or characteristic function includes a restoring force type of steering wheel or/and directive wheels, which is established by modeling parameters that include the ux, the 6 or / and 6 of steering wheel, a change rate M of the M, basically keep pace with a change rate k, of a aligning torque M of steering wheel or/and directive wheel for tire burst control of vehicle steering; (c.2). determining a target control value Mc1 of the rotation moment M, of steering wheel or/and directive wheels, actual value Mc2 of rotation torque M, of steering wheel is determined by real-time detection value of torque sensor, a deviation AM, between target control value Mc1 of the rotation torque M, of steering wheel and real time detection value Mc2 of torque sensor is defined; (d). a model of power assistance or resistance moment Ma of steering wheel under normal and tire burst conditions is established by a parameter including the deviation AM, : in a cycling for periods H, of torque control of steering wheel for tire burst vehicle, an impact of tire burst rotation moment to steering wheel or/and steering system can be balanced or compensated by steering power assistance or resistance Ma provided by a power assistance steering device; the Electronic Control Unit (ECU) or the chip of the ECU produces a signal of steering assistant moment or resistance moment Ma to an executive device of steering system, to control the rotation moment of steering wheel or/and directive wheels under tire burst conditions (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 95, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A steering executive device of power assistant steering device of an assistant steering includes an electric mechanical or an electric hydraulic assistant device, an electric mechanical steering system and steering wheel; the power assistant device comprises a power assistant motor or/and a hydraulic power assistant device and a mechanical transmission device; when tire burst control signal arrives, an Electronic Control Unit (ECU) of rotation force control for steering system produces one of a control signal that include a limiting of rotation angle or / and rotation angle speed of steering wheels, a steering assistance control of steering wheel, a rotation torque control of steering wheel or/and directive wheels, to control the assistant steering device of the executive device; in steering process of vehicle and any angle position of steering wheel and directive wheels, the assistant steering device includes a motor or/and hydraulic device, the motor or hydraulic device of assistant steering produces a power torque, pass through a deceleration mechanism or/and a clutch and mechanical transmission mechanism, the power assistant or resistance torque vector is provide to the assistant steering system on specified rotation direction, to realize tire burst rotation moment control of vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 96, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An active steering system for tire burst vehicle of manned vehicle in tire burst working condition, comprising: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a Master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of MECU and the steering system Jointly perform a steering control for tire burst vehicle; an Electronic Control Unit (ECU) or a chip of the ECU of the active steering controller comprise a input /output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the ECU or a chip of the ECU includes a control modular of a rotation angle Be of steering wheels, a coordination and coupling of the rotation angle Be and a steering servo power control of active steering for tire burst; a program of steering control for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the coordination, coupling control of rotation angle Be and a rotation driving moment Mh control of directive wheels can implemented by the ECU, a procedure or step, including: the rotation angle Be control of directive wheels: on the basis of a direction judging of relevant parameters for tire burst, the target angle Be of the directive wheels is sum of vectors of an angle Bea of the directive wheels in normal working conditions and an additional balance angle Beb that used for restoring a stability of directive wheels in tire burst working conditions, the Beb is determined by a model of stability steeling control of tire burst vehicle with a modelling parameter of vehicle running state; a control of open-loop or closed-loop control is adopted, in the control cycling of periods Hy, two vectors of the directive wheel angle Bea and the additional balanced angle Beb for tire burst can be superimposed by the active steering system(AFS) , the actual value Be2 of the rotation angle Be of directive wheels is always tracked to target control value Be1 of the Be, the Be2 is determined by an angle sensor; on the basis of direction determination of related parameters, a control mode of servo power steering control of steering system for tire burst is used under normal working condition, in the control mode, a control model is established by modeling parameters that include rotation angle 5 of steering wheel, vehicle speed ux and rotation angle velocity S of steering wheel: a deviation AMc between the target control value MC1 of steering wheel rotation torque Me and real-time torque value Mc2 measured by torque sensor of steering wheel is determined, a steering assistance or resistance moment Ma of steering wheel is determined under tire burst conditions:    in the logic cycling of steering control periods Hy of vehicle, the assisting or resistance moment to steering wheel can be adjusted actively by electronic servo steering controller and a power device at any steering position of steering wheel, therefrom, to realize power steering control of tire burst vehicle in real-time, the power device provides a steering driving moment Mh that includes the steering assistance or resistance moment Ma; an active steering executive device of the vehicle includes an electronic control or a drive-by-wire active steering actuator, which set a mechanical superposition device of the rotation angle Be of directive wheels and a steering driving actuator of directive wheels, the steering driving actuator produces or outputs the rotation driving moment Mh for a coordination and coupling of the Be and the Mh in a dynamic limiting process of the rotation angle Be(Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
  
Regarding claim 97, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of active steering system for tire burst vehicle comprises an input/output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the MCU comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU or a chip of the ECU of active steering system includes a control modular of a rotation angle Be of steering wheels, a coordination and coupling of the rotation angle Be and a steering servo power control of active steering for tire burst; a program of steering control for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the coordination, coupling control of rotation angle Be and a rotation driving moment Mh control of directive wheels can implemented by the ECU, a procedure or step, including: the rotation angle Be control of directive wheels: on the basis of a direction judging of relevant parameters for tire burst, the target angle Be of the directive wheels is sum of vectors of an angle Bea of the directive wheels in normal working conditions and an additional balance angle Beb that used for restoring a stability of directive wheels in tire burst working conditions, the Beb is determined by a model of stability steeling control of tire burst vehicle with a modelling parameter of including yaw angle velocity deviation e,(t) of vehicle, sideslip angle e#(t) to mass center of vehicle; the rotation angle Be of directive wheels is determined by rotation angle 5 of steering wheel of manned vehicle, the S is a vector sum of additional rotation angle Sb used for stability control of tire burst vehicle and a rotation angle Sa determined by driver operation on a normal working condition; a control of open-loop or closed-loop control is adopted, in the control cycling of periods Hy, two vectors of the directive wheel angle Bea and the additional balanced angle Beb for tire burst can be superimposed by the active steering system(AFS) , the actual value Be2 of the rotation angle Be of directive wheels is always tracked to target control value Be1 of the Be, the Be2 is determined by an angle sensor; on the basis of direction determination of related parameters, a control mode of servo power steering control of steering system for tire burst is used under normal working condition, in the control mode, a control model is established by modeling parameters that include rotation angle 5 of steering wheel, vehicle speed ux and rotation angle velocity S of steering wheel:    a deviation AMc between the target control value MC1 of steering wheel rotation torque Me and real-time torque value Mc2 measured by torque sensor of steering wheel is determined, based on a function model with deviation the AMc, a steering assistance or resistance moment Ma of steering wheel is determined under tire burst conditions:    in the logic cycling of steering control periods Hy of vehicle, the assisting or resistance moment to steering wheel can be adjusted actively by electronic servo steering controller and a power device at any steering position of steering wheel, therefrom, to realize power steering control of tire burst vehicle in real-time, the power device provides a steering driving moment Mh that includes the steering assistance or resistance moment Ma (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 98, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An active steering executive device of electronic control machinery of active steering system for tire burst vehicle comprise a mechanical stacking constituted by a planet gears mechanism for an angle, an electronic control servo steering system of comprising a motor, a deceleration and increase torque, mechanism transmission device for angle and steering torque; an output signal of the 0e and the Mh of the ECU of active steering controller coordinately controls the rotation angle 5 of steering wheel or /and rotation angle 0e of directive wheels by the stacking device of a steering angle, the rotary driving torque Mh and the rotation angle 0e produced or/and output by the power actuator or assistance driving actuator are output to directive wheels pass by an mechanical transmission device, to realize the coordinately control of the 0e and the Mh under tire burst condition (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 99, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An active steering system of drive-by-wire of manned vehicle or auxiliary autonomous vehicle for tire burs, comprising: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of the MECU and the steering system Jointly perform a steering control for tire burst vehicle; an Electronic Control Unit (ECU) or a chip of the ECU of the active steering system comprise a input /output interface, microcontroller (MCU) or/and a related control chip, minimized peripheral circuit; the ECU or the chip of the ECU includes a control modular of a directive wheels angle Be or / and vehicle steering angle 8,r, a rotation force Mk of directive wheels exerted by ground and a coordination and coupling of the rotation angle Be and the rotation driving moment Mh of directive wheels; a program of steering control of drive-by-wire for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the directive wheels angle Be or / and vehicle steering angle 8,r, the rotation force Mk of directive wheels exerted by ground and a coordination and coupling of the rotation angle Be and the rotation driving moment Mh of directive wheels are implemented by the ECU or the chip of the ECU, a procedure or step, including: the directive wheels angle Be or / and the vehicle steering angle 8,r are determined by the active steering drive- by-wire controller of vehicle; a theory model of rotation driving moment Mh is established, based on the theory model, a target control value or ideal value Mhl of the rotation driving moment Mh is determined, an actual value Mh2 of the rotation driving moment Mh is determined by a rotation force Mk of directive wheels exerted by ground, the Mk includes a rotation moment Mb' of tire burst, the actual value Mh2 of the rotation driving moment the Mh can is acquired by value detected of a torque sensor, defining a deviation em (t) of the Mhl and the Mh2, a closed loop or an open loop control of the Mh of a feedback of the deviation em(t) is determined; during logical cycling of a control periods Hy of directive wheels, a coordinate and coupling control of the angle Be and rotation driving torque Mh of directive wheels is determined by an active adjustment the driving torque Mh based on the rotation moment Mk of ground in a change state for the rotation angle Be of directive wheels; an executive device of drive-by-wire steering of driverless or automatic driving vehicle comprises a driving motor of the rotation angle Be and the rotation driving torque Mh of steering wheels, speed changer and transmission (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 100, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of active steering system comprise a input/output interface, microcontroller (MCU) or/and a related control chip, minimized peripheral circuit, the microcontroller that comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU or the chip of the ECU includes a control modular of a directive wheels angle Be or / and vehicle steering angle 8,r, a rotation force Mk of directive wheels exerted by ground and a coordination and coupling of the rotation angle Be and the rotation driving moment Mh of directive wheels; a program of steering control of drive-by-wire for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the directive wheels angle Be or / and vehicle steering angle 8,r, the rotation force Mk of directive wheels exerted by ground and a coordination and coupling of the rotation angle Be and the rotation driving moment Mh of directive wheels are implemented by the ECU or the chip of the ECU, a procedure or step, including: the directive wheels angle Be or/and the vehicle steering angle 8,r are determined by the active steering drive- by-wire controller of vehicle, which include an angle Bea of the directive wheels in normal working conditions and an additional balance angle Beb of directive wheels for tire burst working conditions, the Be is a sum of vectors of the Bea and the Beb; the electronic control unit (ECU) or a chip of the ECU can produce a signal of the active steering control of the rotation angle vector Be including the Bea and the Beb and the steering drive moment vector Mh to directive wheels under tire burst conditions; a theory model of rotation driving moment Mh is established, based on the theory model, a target control value or ideal value Mhl of the rotation driving moment Mh is determined, an actual value Mh2 of the rotation driving moment Mh is determined by a rotation force Mk of directive wheels exerted by ground, the Mk includes a rotation moment Mb' of tire burst, the actual value Mh2 of the rotation driving moment the Mh can is acquired by value detected of a torque sensor, defining a deviation em (t) of the Mhl and the Mh2, a closed loop or an open loop control of the Mh of a feedback of the deviation em(t) is determined; during logical cycling of a control periods Hy of directive wheels, a coordinate and coupling control of the angle Be and rotation driving torque Mh of directive wheels is determined by an active adjustment the driving torque Mh based on the rotation moment Mk of ground in a change state for the rotation angle Be of directive wheels; in steering process of vehicle, a control direction of rotation angle Be or /and rotation driving torque Mh of left steering and right steering wheels is converted by the ECU or the chip of the ECU in the origin of the rotation angle Be of the two steering wheels, to adjust the direction of rotary angle and rotary moment parameter of the left and right steering wheels under condition that one steering power drive system is set and after the tire burst of wheel is occurred (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
 
Regarding claim 101, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An executive device of steering executive device comprises a driving motor of a rotation angle 0e and a rotation driving torque Mh of steering wheels, speed changer and transmission; the active steering device comprises a regulator of the rotation driving torque Mh of electric control servo steering system, the Mh is determined by the ground rotation force moment Mk determined by value detected of sensor set in a transmission mechanism from the driving device of the Mh to wheel; the steering device is controlled by a outputting signal of the ECU or the chip of the ECU, which includes the steering wheels rotation angle 0e and rotation driving torque Mh, the 0e and the Mh output by driving motors set in the active steering actuator control the steering wheels, pass through speed changer and transmission; in steering process of vehicle, a control direction of rotation angle Be or /and rotation driving torque Mh of left steering and right steering wheels is converted by the ECU or the chip of the ECU in the origin of the rotation angle Be of the two steering wheels, to adjust the direction of rotary angle and rotary moment parameter of the left and right steering wheels under condition that one steering power drive system is set and after the tire burst of wheel is occurred; the steering driving actuator outputs the rotation driving moment Mh to directive wheels in a dynamic process of a limiting of the rotation angle Be, to realize steering control of tire burst (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 102, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An active steering system of driverless or automatic driving vehicle in tire burst working condition, comprising: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU, the MECU or the chip of the MECU and the steering system Jointly perform a steering control for tire burst vehicle; an Electronic Control Unit (ECU) or a chip of the ECU of the active steering controller of driverless or automatic vehicle comprises a input/ output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the microcontroller comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU or a chip of the ECU includes a control modular of a parameter of active steering control, a coupling control of a rotation driving torque Mh and a rotation angle Be of the directive wheels; a control program of steering control of drive-by-wire for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the active steering control, a coordinate and coupling control of a rotation driving torque Mh and a rotation angle Be of the directive wheels is implemented by the ECU or chip of the ECU, a procedure or step: based on a direction determination of vehicle, related parameters the rotation angle Be of directive wheels and a rotation angle 8,, of tire burst vehicle are determined by a model with a parameter that including vehicle speed ux, the distance Ly from the vehicle to left right vehicles right vehicles, the distance LS from the vehicle to obstacle or/and vehicle Lane, the distance from the vehicle to front vehicle or rear vehicle or/and obstacle, the orientation angle 0, of the lane of lane line, the turning radius RS of curvature of path or lane in coordinates and the slip ratio Si of directive wheel and a ground friction coefficient pi, comprising:    in the formula, the y is a parameter of positioning parameters of the directive wheels in lane or lane line; A curvature of lane of lane line can be interchanged with the turning radius RS of path or lane; a control mode or/and model of coordination and coupling of the rotation angle Be and the driving moment Mh are determined by a dynamic equation of a parameter which comprise the rotation force Mk of directive wheels exerted by ground, one order derivative Be or/and more orders derivative of the Be and the tire burst rotation moment Mb' for steering system of directive wheels; at any angle of the left turn or right turn of vehicle, the rotation angle Be of directive wheels is adjusted by active and coordinated control of rotation driving torque Mh of the directive wheel under action of the rotation moment Mk of directive wheels exerted by ground, to make the actual value Be2 of the Be always tracks its target control value Be1 and the actual value Mh2 of the Mh always tracks its target control value Mhl in a dynamic limiting process of the rotation angle Be; an executive device of drive-by-wire steering of driverless or automatic driving vehicle comprises: the executive device comprises a driving motor of rotation angle Be and rotation driving torque Mh of directive wheels, speed changer and transmission; a driving motor set in the active steering actuators is controlled by a outputting signal of the Electronic Control Unit ECU of active steering controller of drive-by-wire, a rotation angle Be and rotation driving torque Mh of directive wheels produced by the driving motor can active control the mechanical steering driving device of active steering system of two wheel or four-wheel of drive-by-wire by means of transmission, in a cycling of control periods H of active steering control, to realize active steering of driverless vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
 
Regarding claim 103, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of the active steering system of driverless or automatic driving vehicle comprises a input / output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the microcontroller comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU or a chip of the ECU includes a control modular of a parameter of active steering control, a coupling control of a rotation driving torque Mh and a rotation angle Be of the directive wheels; a control program of steering control of drive-by-wire for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the Be of directive wheels and a rotation angle 8,r of tire burst vehicle, a coordinate and coupling control of the Be and the Mh is implemented by the ECU or chip of the ECU, a procedure or step: the rotation angle Be of directive wheels and a rotation angle 8,r of tire burst vehicle are determined by a model with a parameter that including vehicle speed ux, the distance L. from the vehicle to left right vehicles right vehicles, the distance LS from the vehicle to obstacle or/and vehicle Lane, the distance from the vehicle to front vehicle or rear vehicle or/and obstacle, the orientation angle 0, of the lane of lane line, the turning radius RS of curvature of path or lane in coordinates and the slip ratio Si of directive wheel and a ground friction coefficient pi, comprising:    In the formula, the y is a parameter of positioning parameters of the directive wheels in lane or lane line; A curvature of lane of lane line can be interchanged with the turning radius RS of path or lane; based on a direction determination of vehicle related parameters, it is determined to a deviation eeT(t) of the 8,r and the Be', an deviation eoir(t) of the 8,r and OIr', a deviation e0 (t) between the Be and the Be' and a deviation em(t) of the Mh2 and the Mhl, a target control value of the rotation angle Be and the rotation angle 8,r are determined by the parameters which include the deviation eeT(t), eeir(t) and ee(t), among, the Be' is an actual steering angle of the directive wheel, the OIr' is actual steering angle OIr' of vehicle, the Mhl and the Mhl are a target control value and actual value of the Mh of directive wheels; the deviation em(t) of a rotary driving moment between a detected value Mh2 of a sensor of a drive motor for steering wheels and a target control value Mhl of the rotary driving moment Mh of directive wheels, em(t)= Mhl- Mh2, a target control value of the rotation angle Be and the rotation angle 8,r are determined by the parameters which include the deviation eeT(t), eoir(t) and e0(t); a control mode or/and model of coordination and coupling of the rotation angle Be and the driving moment Mh are determined by a dynamic equation, which includes:    In the formula, the ju and the B, are equivalent moment inertia and equivalent resistance coefficient of steering system respectively, A rotation force Mk of directive wheels exerted by ground is determined by detected value Mh2 of a sensor, the rotation moment Mk includes a tire burst rotation moment Mb' for steering system of directive wheels for a driverless or automatic driving vehicle in normal and tire burst conditions; based on direction determination of vehicle related parameters that includes the rotation angle Be, 8tr, the rotation moment Mh or/and a tire burst rotating moment Mb', a control mode or /and model of the coordination and coupling of the Mh and the Be is determined by an open loop or closed loop control of the parameter deviation which include the deviation em(t), e0(t) during cycling of steering control periods Hy; at any angle of the left turn or right turn of vehicle, the rotation angle Be of directive wheels is adjusted by active and coordinated control of rotation driving torque Mh of the directive wheel under an action of the rotation moment Mk of directive wheels exerted by ground, to make the actual value Be2 of the Be always tracks its target control value Be1, the actual value Mh2 of the Mh always tracks its target control value Mhl in a dynamic limiting process of the rotation angle Be, the Mk includes tire burst rotation moment Mb'; at zero point of steering wheel of front or/and rear axles, that is, the origin of the two coordinate systems set by the control system, the direction of an electric control parameter that includes the rotation driving torque Mh, the rotation angle Be, a driving torque and an angle of steering drive motor should be changed, due to producing of the tire burst rotational torque, under condition of which one set of steering driving system is installed only; the Electronic Control Unit (ECU) or a chip of the ECU produces a signal of coupling control of the rotation angle Be to steering wheels and the rotation driving torque Mh to wheels, and produces a coordinating control signal of the rotation driving torque Mh to wheels and rotation moment Mk of directive wheels exerted by ground at any angle of the left turn or right turn of vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 104, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A drive system for tire burst vehicle, comprising: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of the MECU and the steering system Jointly perform a steering control for tire burst vehicle; an Electronic Control Unit (ECU) or a chip of the ECU of the driving controller comprise a input/ output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the microcontroller comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU or a chip of the ECU includes a control modular of a power output of engine or drive device of electric vehicle control, a coordinated control of stability of a driving or/and braking of for tire burst vehicle; a control program of steering control of the drive control for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the drive control is implemented by the ECU or chip of the ECU, a procedure or step: when tire burst control entry signal ia arrives and drive control of vehicle is in one travel of the driving pedal, no matter where is the position of the driving pedal of manned or assisted autonomous vehicle, the power output of engine or drive device of electric vehicle is terminated immediately; according to the division of forward travel and backward travel of first travel, second travel, multiple travel of the driving pedal, a self-adaptive control model is established by a parameter of drive pedal travels hi, the control model is determined by a characteristic function W with modelling the hi or/and derivative hi on the positive (+) and negative (-) of travel hi of driving pedal, the W can indicate driver's willingness to accelerate or decelerate of the vehicle; a control model of driving for tire burst vehicle includes a threshold model, setting a decision logic, based on the logic, the vehicle enter a driving control or a converting between driving and braking is realized; the ECU of a driving control for tire burst produces a control signal of regulating to a throttle opening and fuel injection of engine or power driving device of electric vehicle; a drive executive device, which comprises a driving device of fuel engine or electric vehicle power; the driving torque produced by the engine and the driving motor of electric vehicle is transmitted to driving wheels of vehicle pass through the variable speed device, transmission mechanism and driving force distribution device; under action of the driving or/and the braking force, the vehicle can obtain a balanced driving force by the coordinated control of driving or/and braking of fuel engine or electric vehicle based on a distribution structure of drive or/ and brake; the driving force is greater than driving force in the combination or coordinating of the driving and braking (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
 
Regarding claim 105, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A driving system of independent driving control or a coordinate control of driving and braking system for tire burst vehicle, comprising: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of the MECU and the steering system Jointly perform a steering control for tire burst vehicle; an Electronic Control Unit (ECU) or a chip of the ECU of independent driving or driving and braking controller for driverless or automatic vehicle comprise a input / output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the microcontroller comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU or the chip of the ECU includes a control modular of a coordinated control of stability of a driving or/and braking of for tire burst vehicle, among, the driving force is greater than braking force; a control program of the drive or/and braking for tire burst vehicle is written or stored to the ECU or the chip of the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the drive or/and braking control is implemented by the ECU or the chip of the ECU of the drive or/and braking, a procedure or step, comprising: a parameter of including one of a comprehensive driving force Qp, comprehensive angle acceleration 6, or comprehensive driving slip ratio Sp of wheels is determined by an algorithm of a parameter, the algorithm includes an average or weighted average of the parameters; one of a target control values 6pk, Spk, Qpk of the ip, the Sp, the Qp is determined by tire burst characteristic parameter y, the y is determined by a state parameter of wheel and vehicle, which include vehicle yaw angle velocity deviation er(t), sideslip angle deviation ep(t) or equivalent relative angle velocity deviation e(Oe):    an additional yaw moment Mu used to balance the tire burst yaw moment Mu' is determined by a distribution of differential driving force or/and braking force to wheels; a combination and coordinating control of stability of a driving or/and braking for tire burst vehicle includes a logical combination of vehicle stability C control and wheel stability A control of driving or/and braking is adopted, which include the logical combination of A c C, C or A of the driving or/and braking; during the control cycling of its logical combination controls, an additional yaw moment Mu exerting on mass center of vehicle is formed by differential driving or/and braking of wheels, the Mu is used to balance tire burst yaw moment Mu', the M, can be use to compensate insufficient or excessive steering of vehicle, to control the dual instability caused by tire burst of vehicle and control based on normal working of vehicle; a drive executive device comprises a fuel engine or/and a motor driving system of electric vehicle (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 106, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A drive executive device of claim 104 or 105, wherein the fuel engine or/and a motor driving system, comprising: the driving torque produced by the engine and the driving motor of electric vehicle is transmitted to driving wheels of vehicle through the variable speed device, transmission mechanism and driving force distribution device; under action of the driving or/and the braking force, the vehicle can obtain a balanced driving force by the coordinated control of driving or/and braking of fuel engine or electric vehicle based on a distribution structure of drive or/and brake; a throttle opening and fuel injection of engine of a chemical energy vehicle or/and power driving device of electric vehicle is regulated by a output signal of the ECU of the driving controller, to realize the driving control of vehicle; a balanced or/and differential driving farce or/and braking force, a distribution of the driving force or/and braking force to the wheels are regulated by an output signal of the ECU of the controllers of the driving or/and braking actuator, to realize a coordinate control of driving or/and braking of wheels (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 107, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) A suspension system for tire burst vehicle, comprising: a tire burst master program that includes a tire burst judgment, a tire burst control entering or/and exiting, a control conversion or/and a direction determination of relevant parameters is stored in a memory or disk of a master Electronic Control Unit (MECU) or a chip of MECU, the MECU and or the chip of the MECU and the suspension system Jointly perform a steering control for tire burst vehicle; an Electronic Control Unit (ECU) or a chip of the ECU of a controller of suspension lifting for tire burst vehicle comprise a input / output interface, a microcontroller (MCU) or/and a related control chip, a minimized peripheral circuit; the ECU or a chip of the ECU comprises a suspension lifting regulating modular of a coordination control of elastic element stiffness G,, a damping B~ of shock absorber, position height S~ of suspension of tire burst vehicle; a control program of the suspension lifting is or is stored into the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the suspension lifting control is implemented by the coordinated control ECU or chip of the ECU, a procedure or step: when tire burs signal ia arrives, a secondary judgment of suspension lifting control entry is used, after the second judgment is established, vehicle will enter the tire burst suspension lifting control; otherwise, it will exit from the control of suspension lifting; a coordinated control mode and model of elastic element stiffness G,, damping B~ of shock absorber, position height S~ of suspension is established, a target control value of the G,, B,, S~ are determined; a deviation e~(t) between measured values of suspension position height S~' and its target control value S~ are defined, the position height of tire burst wheel or / and position height of non tire burst wheels are adjusted by feedback control of deviation e~(t), the body balance of the tire burst vehicle is adjusted or / and load distribution of each wheel is adjusted by control of the suspension lift; an execution equipment of lifting regulate of suspension system, comprising: an executive device of active or semi-active or passive suspension is adopted, the active suspension adopts air spring suspension structure, the passive or semi-active suspension adopts a spiral spring or an air spring or a composite structure of the air spring and the hydraulic system; the air spring suspension comprises a hydraulic or pneumatic power device, servo pressure regulating device, hydraulic spring and shock absorber, the hydraulic or pneumatic spring and lifting device are combined as a whole; the spiral spring suspension comprises a hydraulic or pneumatic power device or a composite structure of spiral spring and shock absorber, based on a hydraulic shock absorber, a composite structure is constituted by a hydraulic cylinder that is used for the shock absorber and a lifting regulate of suspension system. the suspension system adopts one of above executive devices (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  
 
Regarding claim 108, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An Electronic Control Unit (ECU) or a chip of the ECU of a controller of suspension lifting for tire burst vehicle, comprising: an Electronic Control Unit (ECU) or a chip of the ECU of a controller of suspension lifting for tire burst vehicle comprise a input/output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; the microcontroller comprises a microcomputer system and an application specific integrated circuits (ASIC) chip; the ECU comprises a control modular of an entry of suspension lift control, a suspension lifting regulating of wheels and a coordination control of elastic element stiffness G,, a damping B~ of shock absorber, position height S~ of suspension drive of vehicle; a control program of the suspension is or is stored into the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the suspension lifting control is implemented by the a coordinated control ECU or chip of the ECU, a procedure or step: a secondary judgment of entry or/and exiting of suspension lifting control for tire burst; when tire burs signal ia arrives, a secondary judgment of suspension control entry is adopted, the judgment is determined, the vehicle enters the suspension lift control for tire burst vehicle, otherwise, withdraw from the tire burst control; a coordinated control mode and model of elastic element stiffness G,, damping B~ of shock absorber, position height S~ of suspension is established, a target control value of the G,, B,, S~ are determined; an deviation e~(t) between measured values of suspension position height S~' and its target control value S~ are defined, the position height of tire burst wheel or / and suspension position height of a non tire burst wheels are adjusted by feedback control of deviation the e~(t), the vehicle body balance of the tire burst vehicle is adjusted or / and load distribution of each wheel is adjusted by control of the suspension lift; the Electronic Control Unit (ECU) or the chip of the ECU of the controller of suspension lifting produces or outputs a signal of suspension lifting regulating of the position height S~ of wheels in a specific state of the damping B~ of shock absorber and stiffness G~ of suspension elastic element (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 109, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An executing device of suspension lifting control comprising: an executing device of suspension system includes active, semi-active and passive suspension, the active suspension adopts an air spring suspension structure, the passive and semi-active suspension adopts a spiral spring or an air-hydraulic spring composite structure, one of the executing device is adopted; the air spring suspension comprises a hydraulic or pneumatic power device, a servo pressure regulating device, a gas or/and hydraulic pressure cell of lifting device and shock absorber; the hydraulic or pneumatic spring and lifting device of suspension are combined as a whole; the pneumatic or hydraulic power device produces a compressed air or pressure liquid regulated pressure by the servo device, which is inputted the gas or/and hydraulic pressure cell of lifting device of the suspension, so as to realize an lifting adjustment of the suspension of tire burst wheel or/and other wheels; a suspension comprised by a hydraulic or pneumatic power device, a spiral spring and a shock absorber and a lifting device are combined as a whole, an electromagnetic or hydraulic pressure valve is set on the damping piston, two regulating valves are set on the flow passage of upper and lower piston cylinders (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Regarding claim 110, as best understood, SHAN discloses the claimed invention substantially as explained above. Further, SHAN (Figs. 1-7) teaches (New) An executing device of suspension lifting control composite suspension of spiral spring used for tire burst vehicle, comprising: a composite suspension comprises a hydraulic or pneumatic power device, a spiral spring and a shock absorber and lifting device are combined as a whole, an electromagnetic valve is set on the damping piston, a regulating valve are set on the flow passage of upper and lower piston cylinder; an Electronic Control Unit (ECU) or a chip of the ECU of a controller of suspension lifting for tire burst vehicle comprise an input/ output interface, microcontroller (MCU) or/and related control chip, minimized peripheral circuit; a control program of the suspension is into the ECU, that is, a data or coded instruction of the steering control program non temporarily is stored in a memory or medium of the ECU or chip of the ECU, the data or coded instruction can be read by a computer or microcomputer, based on the coded instruction, the suspension lifting control is implemented by the a coordinated control ECU or chip of the ECU, a procedure or step: a signal group including a g11, 912 and 913 is produced by the ECU under the tire burst condition, the signal g,1 controls the electromagnetic valve used on the damping piston, to open or close the flow passage between the upper and lower piston cylinders on the damping piston; the signal 9v2 controls the regulating valve set on a flow passage of the lower piston cylinder to closes or open the flow passage, when the valve is in open state, the lower piston cylinder becomes a lift cylinder and the shock absorber becomes a lift device; the signal 913 controls an air or hydraulic servo device, the air or hydraulic fluid is regulated by the servo device and is imported into the lower cylinder of the piston, the suspension position and height can be adjusted by displacement of the piston and the piston rod, to adjust height or position suspension of wheels, restore the balance of the body and the balance distribution of the gravity of each wheel; when a tire burst exiting signal ivb arrives, the suspension lifting control exits under the condition of tire burst (Maintain the braking force input into the wheel cylinder of each wheel braking circuit, which includes the stable control braking force component that generates unbalanced braking torque, yaw moment and the pedal braking force component that generates balanced braking torque, so as to realize the stability of the whole vehicle Control and balance braking; the system or setting lift suspension (136), the electronic control unit (138) outputs a tire blowout signal W, a suspension lift adjustment signal h, controls the tire blowout wheel suspension lift, reduces body tilt or Restore the balance of the body, improve the gravity distribution of each wheel, positioning parameters, and adhesion conditions; SHAN at claims 1-9).  

Response to Arguments
Applicant’s arguments filed on 09/24/2022 with respect to claims 68-110 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663